NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0568-18T3

IL H. RHEE,

          Plaintiff-Respondent,

v.

DANTE JOA,

          Defendant-Appellant.


                   Submitted September 24, 2019 – Decided October 1, 2019

                   Before Judges Fisher and Rose.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Bergen County, Docket No. C-
                   000131-17.

                   Tomas Espinosa, attorney for appellant.

                   Becker, LLC, attorneys for respondent (David J.
                   Sprong, on the brief).

PER CURIAM

          Defendant Dante Joa appeals a General Equity Part summary judgment

order, which granted declaratory relief to plaintiff Il H. Rhee by rescinding a
stock purchase agreement and returning plaintiff's deposit. Defendant also

appeals the subsequent denial of his motion for reconsideration. Finding no

merit in defendant's arguments, we affirm.

      The genesis of this appeal is the sale of a medical training school, related

corporate entities, and a medical trade entity from defendant and the estate of

his deceased mother, Martha Cecilia Martinez (Estate) to plaintiff. The Estate

was the sole shareholder of the school and related entities; defendant was the

sole shareholder of the trade entity.

      Under the terms of the agreement, plaintiff agreed to pay $550,000 in

exchange for all shares of the school, the related entities, and the trade entity.

Plaintiff paid an initial deposit of $150,000 upon signing the agreement;

$100,000 of that amount was released to defendant, and the remaining $50,000

was held in escrow by plaintiff's attorney, Jae Y. Young Oh, Esq. The agreement

provided Young Oh would release the escrowed funds to defendant after Young

Oh obtained ancillary letters of administration 1 for the Estate. Inexplicably,

shortly after plaintiff paid the deposit and defendant paid Young Oh to obtain

the letters, defendant reversed course and instructed Young Oh "to stop the



1
  Before the parties executed the agreement, Martinez died intestate as a resident
of the Dominican Republic.
                                                                          A-0568-18T3
                                        2
process of obtaining the letter of administration for the [E]state" and return the

$50,000 held in escrow to plaintiff.

      Accordingly, Young Oh released the escrowed funds to plaintiff. Despite

plaintiff's repeated demands and claims that "[their] agreement was null and

void," defendant failed to return plaintiff's $100,000 deposit. In May 2017,

plaintiff filed a verified complaint for legal and equitable relief, primarily

seeking to rescind the agreement and recover his deposit. 2 Defendant filed an

answer and asserted various affirmative defenses and counterclaims.

      At the close of discovery, plaintiff successfully moved for summary

judgment. In a detailed statement of reasons accompanying a July 23, 2018

amended order, the motion judge determined there were no genuine disputes

about the material facts that would entitle plaintiff to relief.

      In sum, the judge found plaintiff tendered the full deposit; defendant

instructed Young Oh to cease all efforts to obtain ancillary letters of

administration for the Estate; and those letters of administration were essential

to the transaction. The judge elaborated:



2
  For reasons which are unclear from the record, after plaintiff filed his
complaint, defendant obtained the ancillary letters of administration from the
Hudson County Surrogate's Office.


                                                                          A-0568-18T3
                                          3
             Defendant represented to [p]laintiff that he is the
             executor for his mother's Will in the Dominican
             Republic. Obtaining a letter of administration in order
             for [d]efendant to have legal title to sell shares in the
             [s]chool was a crucial provision of the [agreement].
             Without such authority, [d]efendant did not have the
             legal right to transfer the [Estate's] shares of stock.

      The motion judge also properly rejected defendant's contention that his

mother's alleged inter vivos gift of her shares of stock in the school obviated his

failure to obtain ancillary letters of administration. In doing so, the judge cited

defendant's sworn statements "that the document purported to gift shares of the

[s]chool to [d]efendant is a power of attorney authorizing . . . [d]efendant to

'operate' not 'sell' the school."

      On September 18, 2018, another judge denied defendant's motion for

reconsideration, finding defendant did not demonstrate the first motion judge

"acted in an arbitrary, capricious, or unreasonable manner and [did] not

substantiate his claim that the [first motion judge] acted irrationally." Notably,

the second motion judge rejected defendant's renewed claim that the shares of

the school were an inter vivos gift.

      Defendant now appeals, raising the following points for our consideration:

             I.  THE COURT BELOW ERRED IN NOT
             CONSIDERING THAT [DEFENDANT] MET THE
             REQUIREMENTS      FOR RECONSIDERATION
             UNDER R[ULE] 4:49-2.

                                                                           A-0568-18T3
                                        4
II. THE COURT BELOW ERRED IN LIGHT OF
POINT   I  AND    IT   SHOULD    HA[VE]
RECONSIDERED ITS DECISION AND SHOULD
HA[VE] DENIED [PLAINTIFF]’S MOTION FOR
SUMMARY JUDGMENT.

III. THE MOTHER OF [DEFENDANT] GIFTED
INTER[]VIVO[S] ALL RIGHTS OVER THE
SCHOOL, EXISTING AND FOR THE FUTURE TO
[DEFENDANT] HER SON.

IV. THE COURT BELOW WAS INCORRECTLY
AND PALPABLY WRONG AND IT APPLIED
ANCILLARY JURISDICTION TO THE ESTATE
OF [DEFENDANT]’S MOTHER.

V. THE JURISDICTION THAT GOVERN[S] THE
INHERITANCE OF PERSONAL PROPERTY,
CHOSE[] IN ACTION IS THE DOMICILE OF THE
DECEDENT.

VI. THE COURT ERRED IN FINDING THAT
[DEFENDANT] HAD NO[] STANDING TO BRING
THE DAMAGES MADE AGAINST THE SCHOOL
AND THE [MEDICAL TRADE ENTITY].

VII. THE COURT WAS ALSO WRONG IN NOT
APPLYING THE DOCTRINE OF RELATING BACK
TO THE DATE OF THE AGREEMENT WHEN
EVENTUALLY       AFTER    TAKING  FROM
[PLAINTIFF'S] ATTORNEY THE DOCUMEN[]TS,
BECAUSE THE INACTION OF [PLAINTIFF]'S
ATTORNEY,     THEN,   [DEFENDANT] USED
ANOTHER ATTORNEY TO OBTAIN LETTERS OF
ADMINISTRATION.

VIII. THE ANCILLARY JURISDICTION WAS
MISCONTRUED BY THE COURT.

                                           A-0568-18T3
                   5
      We have considered these contentions in light of the record and applicable

legal principles and conclude they are without sufficient merit to warrant

discussion in our written opinion. R. 2:11-3(e)(1)(E). We add the following

brief remarks.

      Applying our deferential standard of review to the judge's order denying

reconsideration, Granata v. Broderick, 446 N.J. Super. 449, 468 (App. Div.

2016), we affirm substantially for the reasons expressed in the motion judge's

cogent rider that accompanied the order.         We simply note a motion for

reconsideration "is not appropriate merely because a litigant is dissatisfied with

a decision of the court or wishes to reargue a motion . . . ." Palombi v. Palombi,

414 N.J. Super. 274, 288 (App. Div. 2010).

      When reviewing an order granting summary judgment, we apply "the

same standard governing the trial court . . . ." Oyola v. Liu, 431 N.J. Super. 493,

497 (App. Div. 2013). We owe no deference to the motion judge's conclusions

on issues of law. Manalapan Realty, LP v. Twp. Comm. of Manalapan, 140 N.J.
366, 378 (1995). Even viewing the facts and inferences most favorably to

defendant in this case, Rule 4:46; Davis v. Brickman Landscaping, Ltd., 219
N.J. 395, 406 (2014), we discern no genuine issues of material fact.




                                                                           A-0568-18T3
                                        6
      As the judge aptly recognized, defendant failed "to provide affidavits

which not only contradict those submitted by [p]laintiff, but offer credible

substantive factual disparities." For those reasons, and the extensive analysis

conducted by the judge, we conclude he correctly granted plaintiff's summary

judgment motion and affirm for the reasons expressed in his comprehensive

written decision.

      Affirmed.




                                                                       A-0568-18T3
                                      7